          Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.8 Filed 04/22/21 Page 1 of 13




                                                                                                                        RXT / ALL
                                                                                                     Transmittal Number: 22337261
Notice of Service of Process                                                                            Date Processed: 11/23/2020

Primary Contact:           Lynette Hamdi
                           Lightstone Group
                           1985 Cedarbridge Ave
                           Ste 1
                           Lakewood, NJ 08701-7031

Electronic copy provided to:                   Dana Wojciechowski

Entity:                                       Greentrees MI LLC
                                              Entity ID Number 3706798
Entity Served:                                Greentrees MI, LLC d/b/a.Greentrees Apartments
Title of Action:                              Frank Roehler vs. Greentrees MI, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Wayne County Circuit Court, MI
Case/Reference No:                            20-010968-N0
Jurisdiction Served:                          Michigan
Date Served on CSC:                           11/20/2020
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Joseh D. Engerer
                                              734-591-3737

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.9 Filed 04/22/21 Page 2 of 13
                                                                       ~~         ~i   ~   ~. . ...
ALAN C. HELMKAMP                                      ~p                                                      734-591-3737
MARK ELUS                HELIVIKAIVI`P, ~ELLI_S, ABRAHAM 8~ e NG~ERER                                       734-591—s275 (~
DOUGLAS C. ABRAHAM                                          'i                                             MlLivoniaLawyer.com
                         An Asso°ciation'of Attorneys & Counselors at~Law ~, Not a Partnership        19500 Victor Parkway, Suite 150
JOSEPH D. ENGERER                                . ... ,..
                                                                                       ,
                                ,._..........,                    ~.                                      Livonia, Michigan 48152
                                                             !




                                                                 November 18, 2020

       VIA CERTIFIED MAIL
       RETURN RECEIPT REQUESTED

       Greentrees MI, LLC d/b/a Greentrees Apartment
       c/o CSC-Lawyers Incorporating Service
       601 Abbot Road
       East Lansing, Michigan 48823

        Re:    Frank Roehler v Greentrees MI, LLC d/b/a Greentrees Apartments, et al
               Wayne County Circuit Court Case No. 20-010968-NO

       Dear Sir/Madam:

              Enclosed, please find a Summons and Complaint pursuant to the above-referenced matter.
        Please process in your usual manner.

             We are willing to grant an extension on the filing of your answer for the purpose of
        engaging in early resolution of this claim. Thank you for your anticipated cooperation.
                                                                 C~F!!~7l~f r!1




       JDE/ksb
       Enclosures
       cc: Mr. Frank Roehler.
            Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.10 Filed 04/22/21 Page 3 of 13
Approved, SCAO                                              Original - Court                        2nd Copy - Plaintiff
                                                            1st Copy- Defendant                     3rd Copy -Return

              STATE OF MICHIGAN                                                                                              CASE NO.
             THIRD JUDICIAL CIRCUIT                                    SUMMONS                                             20-010968-NO
                    WAYNE COUNTY                                                                                     Hon.Muriel Hughes

Court address : 2 Woodward Ave., Detroit MI 48226                                                                          Court telephone no.: 313-224-2415

 Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
 ROEHLER,FRANK                                                              v             Greentrees MI, LLC d/b/a Greentrees Apartments

                                                                                          c/o CSC-Lawyers Incorporating Service
 Plaintiff's aftorney, bar no., address, and telephone no                                     601 Abbot Road
                                                                                              East Lansing, Michigan 48823
 Joseph David Engerer 79839
 19500 Victor Pkwy Ste 150
 Livonia, MI 48152-7010


Instructions: Check the items below that apply to you and provide any required information. Submit this form to tlie court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.


 Domestic Relations Case
  ❑     There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
        members of the person(s) who are the subject of the complaint.
  ❑     There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
       (form MC 21) listing those cases.
  ❑    It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
       or family members of the person(s) who are the subject of the complaint.


 Civil Case
  ❑     This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
  ❑     MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
        complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 ~      There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
  ❑     A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

        been previously flled in ❑ this court, ❑                                                                               Court,

       where it was given case number                                and assigned to Judge

       The action ❑    remains    ❑   is no longer pending.


      Summons section completed by court clerk.                         SUMMONS


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
   copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
       this state).
3.  If you do not answer or take other action within the time allowed, judgment may be entered against you for.the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.


Issue date                                                  Expiration date"                         Court clerk
8/25/2020                                                   11/24/2020                               Laverne Chapman

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
'This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                      SUMMONS                                   MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105


                1
                ~


 ~... 4~•
       7fcHA
                       Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.11 Filed 04/22/21 Page 4 of 13
                        T
          •




                                                              STATE OF MICFIGAN
                                               IN THE CIRCUI'P CG~;~RT FOR TPfE CGTJN'I_'Y GF WAYNE

                                     FRANK ROEHLER,
                                                                                           Case No. 20-                     -NO
                                             Plaintiff,                                    HpN.
~
7                                    V.

                                     GREENTREES MI, LLC, a Foreign Limited Liability Company,
                                     dlb/a GREENTRE.ES APART-MEIvTTS; and GREENTREES
                                     APARTIViENTS LLti4TTED PARTNrERSHIP, a Domestic L.imited
                                     Part.nership;

                                            Defendants.

                                     There is no other civil action arisino, out of the same transaction or occurrence as
                                     aileged in this Complaint pendinQ in thi.s Court nor has any such action been
                                     previously filed and dismissed after having been assianed to a Judae.

                                     lsl Joseph D. En2erer
                                     HEL11-1_K4LA-IP, ELLIS, ABRAHAM & ENGERER.
                                     Joseph D. Enaere.r (79839)
                                     Attorneys for Plaintiff
                                     19500 Victor Parkway, SLiite 150
                                     Livonia, MI =18152
~                                    734-591-3737 / 734-591-b275 (fax)
                                     joseph@milivonialawyer.com
                                                                                                                            ry

                                                                          COMPL4INT
                                            NOW COMES Plainti:ff, FRANK ROEHLER, by and through counsel,

                                     HELMKAIN'IP, ELLIS, ABRAHAM & ENGERER, and for his Complaint against

                                     Defendants, states:
U
~                                I
LL
LL                               (   l.     Plaintiff FRANK ROEHLER is a resident of the City of Riverview, Wayne
Q YELMK;4MP, ELLIS,
}-kERAHAM & ENvERERI
                                     COunty, Michl~an.
T. xH A550CIRTiOR OF ATTORNF.YB I
Z       ANO COUNSELORB RT LAW

r          C,T A FAR'!'NER9NIP   I
u     iSSOC VICiTiR PAIiKNAY ,

J
~
              SuITE 160
      lJVOkIA, FJiC:il6RN 42152 I
                                 I



0        (7S4) s9i-~572
                      _7         I
7 1
0~                                                                               1
~
~
a
v—
0~
0
~
                Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.12 Filed 04/22/21 Page 5 of 13
                 u




                                     2.      Defendant GREENTREES NZI, .LLC, d/b/a "Greeritr.ees Apartmezats," is a

                                     foreign lim.ited liability company located in the state of Delaware and conductin.g re4ular

                                     and systen7atic business in tFJayne Countv, Michigan.

                                     3.      Defe.ndant GREENTREES APaRTMENTS L.i:MITED PARTNERS.HIP is a

                                     doinestic linuted partnership located in the Citv of Oak Parlc, Oal:land County, ?~ichi-an

                                     and conducting reffular and systematic bti,siness in Wayne Countv, It2iehiaan.

                                     4.      At all times pertinent to this action, Defe.ndants owned, operated, and/or

                                     maintained an apartment coniplex known as Greentrees Apartments, located at 19880

                                     Fort St, Riverview, MI 48193.

                                     5.      Th.e cau.se of actiozi which serves as the basis of this Coinplaint occuned in the

                                     citv of Riverview, Wavne County, Michigan.

                                     6.     The amount in controversv exceeds $25,000.00.

                                                                  GE-NTRf41L AI:,LEG ATI®NS

                                     7.     Plaintiff incorporates paraaraphs 1 throu-h 6 as thouQh fLillv restated herein.

                                     8.     Plaintiff Frank Roehler resi.ded at Greentrees Apartments in Rivervie.w,

                                     Michigail at a11 relevant times.

                                     9.     The apartme.nt on Defendants' premises in which Plaintiff resided inchlded a

                                     olazed; ceramic/ceramic-like bathnub/shower combination .in the bathroom.

                                     10.    The subject ' bathtub/shower in Plaintiff's apartment existed in a dangerous

                                     condition such that, in or about September of 2017. PIaintiff suffered a laceration on his
 HELR9KAPdP, ELLIS,          I~
ABRI HflN' & ENEERER ~I
AN A9SOCIATION OF ATORNEYS       I
                                     right foot while using the subject bathtub/s.hower in its normal, intended method of use
   GNO CONNSELORS X. I.AW    II

     NO- A FAR7NERSNi?       ~I      and with all due and reasonable care.
 79900 VICTCTR PARKYJAY          I

        SUi7E 760'               I

 LIVOA(A, tei13HIGhN 48152 ~

    .(73A.} 5Et-3737         ~


                                                                                 7
                  Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.13 Filed 04/22/21 Page 6 of 13




                                     11.     Despite takinc, reasonable efforts to remediate his laceratioti, the same became

                                     infected, resulting a len-thy hospitalization, surge.ry, and amputation of Mr. Roehler's

                                     riaht creat toe, alona with an extended stay in an inpatient rehabilitation facility.

                                     12.      PIai.ntiff suffered severe physical., mental, emotional, psychological, and              ~

                                     financial injuries as a result of the aforementioned injur.ies and subsequent treatment.

                                     13.     Plaiiitiff has experienced severe and objectively-ma.nifested emotion.al distress         :

                                     as a result of his serious and permanent injuries/disability.                                     4
                                                                                                                                       i
                                     14.     Defendants knew and/or should hati°e known of the existence of the condition              ~
                                                                                                                                       i
                                     giving rise to Plaintiff's injuzy but failed to act as to the condition or to otherwise prevent   '
                                                                                                                                       i
                                     Pl.aintiff's injury.                                                                              ;

                                     15.     As a result of the neQligently-caused injru7es outlined above, Plaintiff has and

                                     will continue to incur darxiages well in excess of this Court's jur.isdictional threshold of

                                     S25,000.

                                             W-HEREFORE, Plaintiff FR.A_NK ROEHLER prays for a judgment against

                                     Defendants in whatever amount in excess of $25,000.00 he is deenled entitled, toQether

                                     with interest, costs, attorney fees, statutory and punitive damages and any ,other relief

                                     which justice may require under the law.

                                                                     COUN'I' I - ~TEGI,IErdCE

                                     16.     Plaintiff incorporates paragr.aphs 1 throuah 15 as though fully restated herein.

                                     17.     At all pertinent times, it was the duty. of Defendants (and the employees and/or
 HELNlKARP, E1.viS, I
ABRA4§API -3, EklGERER
hN ASSpCIkTIOti OF F.77GRNEY3
                                     agents of Defendants) to maintain the subject premises in a cond"ition suitable for use by
   h4C COwhSELORS AT LAW'       I

     1.0T b. P,t„a,TNERSHIP          any invitees, and it was ftirther the duty of Defendants to protect invitees from injury or
 19500 VlOTOR. PtaRKWAY         ~

        SUITE 190               I,
                                     harm by maintaining the facilities, includinQ the subject tub/shower that residents such
 LI4O;viA, iffGtilGk(1 Q81$2 '

    (734) 59'i-37:37


                                                                                   ~
                                                                                   J
                  Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.14 Filed 04/22/21 Page 7 of 13




                                   a.s Mr. Roeh.ler were expected to utilize. It wa,s further Defendants' duty to warn and/or

                                   protect invitees fiom harm and other damaQes resultinQ from the condition of the subject

                                   facility, and to avoid, mitijate, correct, and/or remediate said harm/damaQes.

                                   18.     One or more dangerous co.nditions existed on Defendants' premises, ~iving rise

                                   to Plaintiff's injitries.

                                   19.     Defendants l:new and/or should have known of the danQerous conditions -ivina

                                   rise to Plaintiff's injuries.

                                   20.     Defendants breached their duties to Pl.aintiff, includina but not necessarily

                                   limited to the duties to prevent and/or nutigate the damaQes suffered by Plaintiff.

                                   Defendants allowed one or more dancerous and hazardous conditions to existwithin the

                                   subject premises and further ne~li~ently neglected to remediate said conditions, all of

                                   which caused Plaintiff to become injured.

                                   21.     At all times pertinent to this action, it was the duty of Defendants to employ

                                   persons with k:nowledge, skill and training suff'icient to keep the premises in a safe

                                   condition, and it was further Defendants' duty to institz.ite rules and procedures

                                   co.ncernina safety conditions with respect to the reQular maintenance of the subject

                                   facility and with resident interactions and repair/service appointments.

                                   22.     Defendants breached said duties, without l.i.mitation, when they:

                                                a. Fai.led and/or neglected to- make necessary and reasonable inspection of

                                                    its prenuses;
 FEHLME4AG1P, ELLI9,           ~
ABPJ:HAfi9 & EIIGERER i
                               ~                b. Created a hazardous condition on its prem.ises;
AN A850CIAT;ON UF ATTORl1EY5   I

  ANG CUUT7510R5 A't LAW

     P14T .A FAR T.NEfdHtF

 1980C'ViCTClP2 PARI(WAY

        6JIT5 150

 Ut:cNIA, hi!CHIGAN 43188

    4734j 391-3737


                                                                               4
                Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.15 Filed 04/22/21 Page 8 of 13




                                             c. Fai.led and/or neglected to provide rules and procedures to tlieir

                                                 eniployees and/or agents and/or if niles and procedures were in effect,

                                                 Defendants failed/neQlected to enforce them;

                                             d. Failed and/or neorlected to warn Plaintiff of the inherent danQers on the

                                                 premises when thev had a duty to do so;

                                             e. Created and/or allowed a danaerous and precarious condition which they

                                                 knew or :should have luiown would be a hazard to any invitee usina the

                                                 subject bathroom on its premi.ses; and

                                             f. Otherwise breached its duties and obliQations to ensure that their

                                                 premises were reasonably safe for.invitees as required by IvIichiQan Law.

                                  ?3.    As a direct and proximate resuit of Defendants' breaches and ne~ligence as

                                  outlined above, Defendants allowed a dan-erous condition to exist on the pren-uses,

                                  which they knew or should have known of, and which caused Piaintiff to become injured

                                  and to suffer damaQes, includina. without linutation, oncloinc, and severe physical,

                                  emotional•and mental pain and suffering, includi.nQ the loss of his riaht great toe and his

                                  ability to walk normally, bein- permanently disabled, the loss of .his riaht t.oe/foot/lea,

                                  injuries to his le- and torso as a result of surgical repair and other serious injuries.

                                  Plaintiff may have sustained an aggravation of a pre-existinQ condition, and in addition

                                  or in the alternative, Plaintiff may have sustained an injury to a latent and unknown pre

                                  existina injury.
 KELf+iKAn.P, ELLiS,          ~
1ABRAHfihi a ER&ER€R
                                  24.    Further, as a direct and proximate resul.t of Defendant.s' ne~li~ence and breaches
AN ASSOCNTIOia OF k^OR!IEYS

  RNC COUN6ElOR> kT LRW

     NnT A. FARTHER9nIP
                                  of duties, Plaintiff has been forced to underLyo inedical care and treatment ancl has
                              i
 73SOOYIC70P. P:.Rt(YYRY

        S{.IfT= ~JO

 LIYONIA, rdi+^.NICfiN 48152 I

    (734) 5St-3737


                                                                               5
                Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.16 Filed 04/22/21 Page 9 of 13




                                 incurred hospital, medical, dn2g and other ehpenses and w.ill con.tinue to incu.r such

                                 expenses in the ftiture.

                                 25.     Plaintiff's activities, both social and recreational, were, are and will be reduced

                                 in the future as a direct and proximate result of .Defendants' breaches of duties and

                                 Plaintiff's injuries.

                                 26.     All the foregoin~ injuries, losses and conditions sustained by Plaintiff are

                                 painful, humiliatina, and embarrassin~, contilluln~ and permanent in.nature.

                                         WHEREFORE, Plaintiff FRANK ROEHLER p.rays for a jud~ment against

                                 Defendants in whatever aniorurt in excess of $25,000:00 he is deemed entitled, toaether

                                 with interest, costs, attorney fees, statutory and punitive damages and anyo uther re.lief

                                 which justice may require under the law.


                                                            {COlL7NT 11 - RESPONTDEAT SU]I'ERIOR

                                 27.     P.laintiff incorporates paragrap.hs :l throuah 26 as thouQh fully restated he:rein

                                 28.     Defendants and aIl employees, agents, c.ontractors, and representatives thereof

                                 were actin~ in the course and scope of their employment when the aforementioned

                                 condition existed upon the subject premises and when the subject breaches of duty

                                 occurred causing Plaintiff's injury.

                                 29.     Defendants are vicariously liable for the actions of their employees, contractors,

                                 agents, and representatives giving rise to Plaintiff's permanent and life-alterin- injuries

 itELM4tAMP, Et.Lts, ,           as well as his ongoing pain and suffering.
ABRAHAIO P- ENIGERE•RI
AN 736CCiA'ROv OF hTTORNEYS
                                 30.     Defendants are vicariously liable for the neali,~ence of their empioyees actina in
  ANC CDUNSE_OR: FT L.lri

     NOT A PAnT NERSHIP

 13>OC VICi'O:2 PAPCK4VAY
                                 the course of and within the scope of their employment by Defe-ndants pursuant to the
        SUITE iS0

 LINQNf1, ir:1CHIGi;h 4'BtSE ~   common law doctrine of Respon.deat Superior.
    (734) 591-3737


                                                                              6
               Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.17 Filed 04/22/21 Page 10 of 13




                                            WFiEREFORB, Plaintiff FRAN'Ii ROEHLEP. pr.ays for a judgment abain.st

                                  Defendants in whatever amount in excess of $25,000.00 he is deerned entitled, together

                                  v4ith interest, costs, attorney fees, statutory and punitive damages and any other relief

                                  which justice may require under the law.

                                                COUNT III - IMTlr:Il✓D WARRANTY OF HABITABI1:.-ITY

                                  31.       Plaintiff hereby incorporates paraQraphs 1 through 30 as thouQh fttlly set forth

                                  herein.

                                  32.       Defendants owed Plaintiff certain duties under Michilgan statute and case law,

                                  includi.ng but not limited to 11RCL 554.139, whic.h required Defendants to ensure "that

                                  the premises and. al1 co.mmon areas are f.it for the use intended by the parties" and " to

                                  keep the premises in reasonable repair during the term of the lease or license, and to

                                  comply with the applicable health and safety laws of the state and of the local unit of

                                  Qovernrnent where the premises are located, except when the disrepair or violation of

                                  the applicable health or safexy laws has been caused by the tenants willful o.r

                                  in•esponsible conduct or lack of conduct." MCL 554.139.

                                  33.       T.he implied warranty of habitability and all duties contained therein formed a

                                  part of Defendanis' lease contract with Plaintiff.

                                  34.       Defendants breached one or more of the above-identified duties, includinQ but

                                  not liinited to their duties to maintain the premises and facilities in which Plaintiff

                                  resided, to warn him of potential hatmldamages, and to nlitivate such harnn/dama~es as
 tiELlAttAMeP. ELLl.ra. !
ABRAHAM & ENGERERI
GN kSSOCIF'IC1 OF AiTOP.ME45
                                  they had the ability..
   AND COUh3EL0?:S AT J.{k

     NOT n Pnr TNERSHtG

 19500 VK;'TOR PAi4KWAY

        Sll{TE 150

 LIYO?;iA, YfCiz;v"-Att 46152 !

    (734) 55~1-3737



                                                                               Il
               Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.18 Filed 04/22/21 Page 11 of 13
               ri



                                    35.     Plaintiff .has suffered emotion.al, inental, physlcal, and financial damaQes due to

                                    the above-identified breaches when he suffered injury as a result of tlie dangerous

                                    conditions outlined above, wl-iich conditions were not remedied by Defendan.ts.

                                    36.     The injuries suffered by Plaintiff were a direct and proximate result of

                                    Defendants' breaches.

                                           WHEREFORE, P.laintiff FRANK ROEHLER prays for a judffment against

                                    Defendants in whatever amount in excess of $25.000.00 he is deemed ent.it].ed, tocether

                                    with interest, costs, attorney fees, statutoly and punitive damaaes and any other relief

                                    which jtistice may require under the law.


                                                  COL~TT IV _ 1MEDICARE SECOND4RY PAYER ACT

                                    37.     Plaintiff incorporates paragraphs l. throuGh 3E as though fully restated hereui.

                                    38.    As Medicare and/or a Ivledicare-affiliated insurer has paid certain expenses

                                    which should have been paid by De.fendants, the Medicare Secondary Payer Act, 42

                                    USC Section 1395(b)(3)(A) provides a private cause of action for damages which shall

                                    be double the amount billed to Medicare.

                                    39.    Plaintiff is entitled to rece.ive double for all amounts billed to Medicare and

                                    which are attributable to the subject injuries.

                                           'VNrHEREFORE, Plaintiff F.RANK ROEHLER prays for a judgment a~ainst

                                    Defendants in whatever amount in excess of $25.000.00 he is deemed entitled, together

  3iELNf!£AmP, EL[.i5,              with interest, costs, attorney fees, stattitory and punitive danzaQes and any other relief
b:BRAHAP1 & EfIGEFtER                  i                                                              y
AN A86OCIFlON O'r aTTORr1Er'4
                                ~   which justice may require under the law.
   AN'J CO{lNBELON9 AT LA4Y

     NOT R P%i~aTHLRSNIP

 19500 YtCTOFt PAf2KWAY

        SUIYE t50

 LIVONiP., .M.?CHEv'Ar2 49152 ~

     (734) 5813737
              Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.19 Filed 04/22/21 Page 12 of 13




                                                          Respectfully Submitted,
                                                          /slJosehh. D. En.2erer
                                                          HELMKAMP, ELLIS, ABRAHAM S: EN GERER
                                                          7oseplz D. Enaerer (79839 )
                                                          Attorney for Plaintiff
                                                          19500 Victor Parkway. Suite 150
                                                          Livonia. MI 4815?
                                                          734-591-3737 / 73?-591.-b275 (fax)
                                  Date: guRust 25. 2020   joseph@milivonialawyer.com




 HEiMKAMP, ELLiB,
ABttAHAM & EhGEitE42
AN l55OCIAT:ON OF ATTORNEYc

  ANC'COUNBELORS AT LAW       I

     h0T A PAqTNER5HIP

 79600 YiCT'OR PARKWAY ~

       SUlTE '150

LivoNIA, MICF,iGhA 49152

    (73-; 58i-3z57



                                                                      9
             Case 2:21-cv-10904-DPH-APP ECF No. 1-2, PageID.20 Filed 04/22/21 Page 13 of 13


HELMSAMP, ELLI6, ABRAHAM 8C ENGEREi                                                                          CP'   P%~
                                                                                           h             C
AN ASSOCIATION OF ATTORNEYS AND COUNSELORS AT LAV
                NOT A PARTNERSHIP
                                                                                           "~yz,~~
                                                                                                                          ._   PIYR7EY 90U'JE54
        19500 VICTOR PARKWAY, SUITE 150
            Livox>;n, Mxc$x G ax 4 ais2            ,       -                              ~d~~ •" ~~ 02 1P               ~ ~~~ o
                                                                                                       0004738691 YVOV 18 2020
                                                                                                                                       ?(DQ
                                                        7014 0510 0000 3062         ~:S
                                                                                                     eMAILED FROM ZiPCODE48't52




                                                   Greentrees MI, LLC d/b/a.Greentrees Apartments
                                                   c/o CSC-Lawyers Incorporating Service
                                                   601 Abbot Road
                                                   East Lansing, Michigan 48823
                                                   CERTIFIED MAIL
RETURN RECEIPT REQUESTET)

                                'a.:./~13•rvY-.t
